Title: To James Madison from Thomas Jefferson, 24 June 1801
From: Jefferson, Thomas
To: Madison, James


June 24. 1801.
Th: Jefferson returns to mr. Madison Erving’s letter to Genl. Dearborne, & approves of a commission to him as Consul at London. Where to find a competent successor for Lisbon he knows not, unless Gilman, who refused St. Domingo, will accept this. Perhaps Genl. Dearborne can judge. The place must be reserved for a man of real diplomatic abilities. Marchant’s case will be the subject of further consultation with mr. Madison. Th: J. sends a letter from Pierpoint Edwards for Messrs. Madison, Gallatin & Dearborne, ad legendum, & to be returned. The Hippè begins to be felt. As soon as the qualms of this are a little assuaged, another broken dose should be given. He sends to the same gentlemen mr. Paul’s application for a door keeper’s place & mr. Jones’s for a clerk’s or some other place. Knowing how they are overrun with these things, it is with reluctance he troubles them with them: but as those places are not within his cognisance, he must either refer the applications, or reject them, which would be thought hard, & might sometimes deprive the offices of an application of value. He makes this apology for the future as well as past references of this kind.
 

   
   RC (DLC).



   
   In early June Erving had accepted the consular post at Lisbon. After the decision to appoint him to London, the president retained Thomas Bulkeley in the Portuguese capital (Erving to Jefferson, 5 June 1801 [DLC: Jefferson Papers]; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:248; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Misc., 1:308).



   
   Jefferson apparently referred to Nicholas Gilman of New Hampshire, whom Dearborn had recommended to the president (DNA: RG 59, LAR, 1801–9).



   
   Edwards had written from New Haven describing Federalist reaction to the removal of Elizur Goodrich and Samuel Bishop’s appointment as collector of the port there (Edwards to Jefferson, 10 June 1801 [DLC: Jefferson Papers]). On the controversy surrounding this change, see Malone, Jefferson and His TimeDumas Malone, Jefferson and His Time (6 vols.; Boston, 1948–81)., 4:75–79.


